Lawrence, J.,
(dissenting.) We are of the opinion that it cannot be successfully contended that the averment in the complaint which was sought to be stricken out was irrelevant, and that the order made below was therefore erroneous. The complaint, after alleging that the defendant is a domestic corporation, avers that on the 22d day of September, 1888, the parties to this action entered into a contract in writing, which is annexed, by which the plaintiff was to do certain excavating and blasting; that the said defendant contracted therein, under the name of the Westchester Jockey Club. It is then averred that all the blasting, excavating, and other work done under said contract was done upon the land and premises and for the benefit of said defendant, and that said defendant accepted the work already done under said contract, and that the payments heretofore made to plaintiff for said work were made by said defendant according to the terms of said contract, and that the Thomas B. Jackson who signed said contract is the architect and superintendent of the said defendant. The contract referred to is annexed to and made a part of the complaint, is under seal, and is signed, “Thos. B. Jackson, for the Westchester Jockey Club.” If the paragraph of the complaint sought to be stricken out does not state a cause of action, the proper remedy of the defendant would seem to be by demurrer; but the motion is to strike out the same as irrelevant, and we are not prepared to say upon a motion that it is irrelevant. The opinion of this court,.delivered in this case, reported in 14 ÍT. Y. Supp. 199, was rendered upon* an appeal from an order granting the plaintiff’s motion to compel the defendant to produce a profile and survey for *938his inspection in order to prepare his complaint. The complaint had not then been drawn, and was not before the court, and its sufficiency should be determined upon a demurrer, and not upon a motion to strike out portions of it. It further appears that the defendant is in no way aggrieved by the allegation objected to, nor was he embarrassed in his pleading. Code, § 545. See, also, Town of Essex v. Railroad Co., 8 Hun, 361. The order appealed from must be affirmed, with costs and disbursements.